Citation Nr: 1648318	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, as due to herbicide exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for non-Hodgkin's lymphoma.

The Veteran presented testimony at Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015; a transcript of said hearing is associated with the claims file.

In June 2015, the Board remanded the claim for additional development and it has since returned for further appellate consideration.  


FINDINGS OF FACT

1.   Although the Veteran did not have service in the Republic of Vietnam during the Vietnam Era and therefore not presumed to have been exposed to herbicides during such service, the question of actual herbicide exposure during service is resolved in his favor.  

2.  The Veteran is currently diagnosed with non-Hodgkin's lymphoma which is associated with herbicide exposure.   


CONCLUSION OF LAW

The criteria to establish service connection for non-Hodgkin's lymphoma are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
 3.159 (2015).  

The Board is granting service connection for non-Hodgkin's lymphoma.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Pertinent Laws and Regulations Governing Service Connection Claims

The Veteran seeks service connection for non-Hodgkin's lymphoma as secondary to herbicide exposure.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law:  AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  As such, Non-Hodgkin's lymphoma is a disability for which presumptive service connection based exposure to herbicides may be granted.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran satisfies the first element of his service connection claim as his medical evidence confirms a current diagnosis of non-Hodgkin's lymphoma. 

His primary assertion is that he was exposed to tactical herbicides while stationed in Germany, and that such exposure resulted in his current diagnosis of non-Hodgkin's lymphoma.  He stated that he was attached to an engineer battalion in support of troops in Vietnam and was responsible for repairing heavy equipment, including mine detectors, cranes, graders, dozers and scoop-loaders, which had been rotated out of Vietnam after having cleared brush areas which were sprayed with tactical herbicides in Vietnam.  He recalled that the equipment was "fresh from use" and still dirty upon its arrival in Germany.  In other words, he believes that the equipment still contained residue of the herbicides that were sprayed in Vietnam.  He also noted that he has no history of cancer in his immediate family.  See Veteran's June 2006, May 2008 and July 2008 Statements; Hearing Transcript.  

The Veteran's military personnel records confirm that he was attached to the 54th Engineering Battalion and served in Germany for one year and 6 months beginning in May 1966.  His military occupational specialty (MOS) is listed as an Engineering Equipment Repairman.  

Although his service personnel records do not reference the equipment that the Veteran repaired during service or whether he they contained any herbicide residue, the Board accepts his description of the types of equipment he serviced and his statement that the equipment had been rotated out of Vietnam.  Indeed, the Veteran is competent to describe the equipment he repaired, and his described duties are consistent with his MOS duties.  Moreover, his DD Form-214 indicates that he completed a course in Construction Equipment during service.  See also the Veteran's July 1966 Travel Orders to attend the course.  In addition, the Board finds that the Veteran has been consistent in reporting that the equipment he worked on in Germany had been rotated out of Vietnam, and the Board has no reason to doubt the credibility of such statement.   

The question then becomes whether exposure to herbicides during service is demonstrated.  The Veteran does not contend, and the evidence does not reflect that he ever had service in the Republic of Vietnam; therefore, he is not presumed to have been exposed to herbicides during his military service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Nonetheless, the Board must also consider whether actual exposure to herbicides is shown by the record.  To help assist with this question, the Board requested an opinion from an environmental toxicologist as to the likelihood that the heavy equipment the Veteran repaired in Germany contained any residuals of herbicides.  In response, a toxicologist, in June 2016, reviewed the record, outlined the Veteran's contentions, and provided an opinion.  The toxicologist discussed the general factors affecting exposure to herbicides, to include TCDD, and in particular whether humans can contact bioavailable herbicide residue from leaf or soil surfaces.  The toxicologist noted that herbicides are rapidly absorbed by the soil which therefore decreases the chances that humans would come into contact with bioavailable residue from leaf or soil surfaces.  However, an exception to this involved the use of C-123 aircrafts used by Reserve units following service in Vietnam which favored exposure to residual vapors through inhalation and accidental ingestion.  The toxicologist ultimately determined that it is likely that most, if not all, residual herbicide and the contaminant TCDD had degraded.  

While the overall conclusion of the toxicologist is that the heavy equipment the Veteran serviced did not likely contain any herbicide residue, the Board finds the wording of the opinion ambiguous.  Notably, the statement that most, if not all, of the residue had degraded leaves open the possibility that, at the very least, some residuals had not degraded.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the opinion places the question of whether the heavy equipment contained at least some residual herbicides in relative equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The question then becomes whether the Veteran himself was exposed to any residual herbicides in service.  As noted by a December 2015 VA medical examiner, the Veteran's MOS as a combat engineer extensively exposed him to herbicides during service.  Indeed, the record reflects that the Veteran served in Germany as a combat engineer for 18 months.  Although it cannot be determined with certainty, the standard of review applicable in this service connection claim is "at least as likely as not."  Given the facts of this case, the Board finds that the Veteran was at least as likely as not exposed to the residual herbicides during service.  

As herbicide exposure is conceded and the Veteran is currently diagnosed with non-Hodgkin's disease, his claim must be granted on a presumptive basis.  Indeed, non-Hodgkin's lymphoma is presumptively associated with herbicide exposure.  Service connection for such disability as a result of herbicide exposure is therefore warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In light of the grant of service connection on a presumptive basis, no further discussion is required with respect to other theories of entitlement to service connection.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  Nonetheless, the Board notes that the record also contains a favorable medical opinion.   In this regard, after reviewing the record and examining the Veteran, a December 2015 VA medical examiner determined that the Veteran's non-Hodgkin's lymphoma was, at least as likely as not, incurred in or caused by in-service herbicide exposure.  The examiner reasoned that the Veteran did not have a family history of cancer and that his MOS duties extensively exposed him to herbicides.  

For the reasons and bases discussed above, the Board is granting the appeal.  

ORDER

Service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


